Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 7-9, 11 and 16 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ding (EP 3105647 B1).

Ding discloses:
1. A flow controller comprising a valve unit (18) for influencing the flow of a fluid through a fluid channel, a flow sensor (30) for detecting the flow of the fluid through the fluid channel, a pressure sensor arrangement (50) for detecting a fluid pressure of the fluid, and a control unit (80) adapted to, in response to the flow being within a measurement range of the flow sensor, assume a first operating mode and, in the first operating mode, to perform a first closed-loop flow control on the basis of the flow detected by the flow sensor, and, in response to the flow being outside the measurement range of the flow sensor, assume a second operating mode and, in the second operating mode, to perform an open-loop flow control on the basis of the detected fluid pressure and/or in the second operating mode, to perform a second closed-loop flow control on the basis of the detected fluid pressure (e.g., para. 0002, 0021, 0022, 0023; specifically col. 6 lines 44-51).
2. The flow controller according to claim 1, wherein the control unit is configured to calculate the flow of the fluid in the second operating mode based on the detected fluid pressure and to perform the second closed-loop flow control based on the calculated flow and/or perform the open-loop flow control based on the calculated flow (e.g., para. 0017, 0021).
3. The flow controller according to claim 1, wherein the control unit is adapted, in the second operating mode, to perform the open-loop flow control not on the basis of the flow detected with the flow sensor and/or to perform the second closed-loop flow control not on the basis of the flow detected with the flow sensor (the second mode uses the pressure sensor, e.g. para. 0021-0023).
7. The flow controller according to claim 1, wherein the control unit is adapted to provide a continuous transition between the first closed-loop flow control in the first operating mode and the second closed-loop flow control in the second operating mode, and/or between the first closed-loop flow control in the first operating mode and the open-loop flow control in the second operating mode (e.g., para. 0023: the transition point is selectable, such that the transition between the two modes could be “continuous”).
8. The flow controller according to claim 1, wherein the control unit is adapted to calculate the flow in the first operating mode on the basis of the detected fluid pressure and to determine an error of the calculated flow on the basis of the flow detected with the flow sensor (the flow meter is used when there are no pressure disturbances sensed, see claim 8(a), and para. 0018 describing comparison of the two flow rates to determine an error therebetween; alternatively see para. 0025-0026 describing calibration of the first flow sensor).
9. The flow controller according to claim 8, wherein the control unit is adapted to take the determined error into account in the second operating mode (the procedure at para. 0018 of determining the error occurs in both operating modes).
11. The flow controller according to claim 1, wherein the flow sensor is a thermal flow sensor (36 is described as a “thermal flow sensor”).
16. A method of operating a flow controller according to claim 1, comprising the steps:
- in response to the flow being within the measurement range of the flow sensor, entering the first operating mode, and performing the first closed-loop flow control based on the flow detected by the flow sensor in the first operating mode (e.g., para. 0021-0023), and
- in response to the flow being outside the measurement range of the flow sensor, entering the second operating mode and performing the open-loop flow control and/or the second closed-loop flow control based on the detected fluid pressure in the second operating mode (e.g., para. 0021-0023).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of JP 4137666 B2.

	Ding discloses the invention as claimed wherein the pressure sensor arrangement comprises a first pressure sensor for detecting a first fluid pressure, similar first pressure sensor upstream of a similar valve unit.  To allow pressure sensing at the upstream end of Ding’s valve, it would have been obvious to locate the first pressure sensor upstream of Ding’s valve (such that the valve creates the required pressure drop), as taught by JP 4137666.

	Further regarding claims 5, 6, 12 and 13, it was well-known in the art at the time of filing to measure valve position to determined a flow characteristic (a conductance value) of a valve, and it would have been obvious to measure valve position to determine a flow characteristic of Ding’s valve in order to calculate the flow rate in Ding’s system using the first pressure sensor upstream of the valve.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding alone.
Ding discloses the first flow sensor to be a thermal flow sensor, and therefore to be unidirectional.  It therefore would have been obvious, for the purpose of measuring flow rate under back flow conditions, to not use the thermal flow sensor under back flow conditions, but instead to use the pressure-based flow sensor under back flow conditions.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Kellogg (US 2016/0111257).
Ding discloses the invention as claimed with exception to the valve unit being mounted on a carrier with a plurality of other valve modules.  Kellogg teaches that it was known to create a gas flow controller by mounting a similar valve unit on a carrier with a plurality of other valve modules (e.g., see FIGS 7A, 7B).  To use Ding’s valve unit and flow controller as part of a gas delivery system, it would have been obvious to mount it on a carrier with a plurality of other valve modules, as taught by Kellogg.
Further regarding claim 15, Kellogg teaches a channel section  (e.g., 410, 420, 528), via which channel section the fluid flows from and/or to the valve modules.  According to the obviousness analysis set forth above, it is contemplated that the pressure sensor arrangement taught by Ding would comprises a carrier section pressure sensor arranged in the carrier section, with which the control unit detects the fluid pressure (Ding’s pressure sensor arrangement must be in contact with the fluid flow path of taught by Kellogg in order to perform its intended purpose).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2013/0186486 discloses structurally similar flow controller with an upstream flow sensor, a control valve, and a downstream pressure-based flow sensor, but which does not operate in two modes as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
6/16/2022